UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1808


In re: YOSEF AMIEL HANDY,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                              (1:18-cv-00878-TDS-JEP)


Submitted: November 26, 2019                                 Decided: December 9, 2019


Before KING, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yosef Amiel Handy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yosef Amiel Handy petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that on October 4, 2019, the district court denied the petition.

       Accordingly, because the district court has recently decided Handy’s case, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2